Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:
MICHAEL B. TROEMEL                                 ROBERT J. HENKE
Lafayette, Indiana                                 DCS, Central Administration
                                                   Indianapolis, Indiana
                                                   LUMINITA NODIT
                                                   DCS, Tippecanoe County Local Office
                                                   Lafayette, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA                                   FILED
                                                                                 Aug 15 2012, 9:29 am


IN RE THE TERMINATION OF THE                       )                                     CLERK
PARENT-CHILD RELATIONSHIP OF                       )                                   of the supreme court,
                                                                                       court of appeals and
                                                                                              tax court

H.S. AND N.S., Minor Children,                     )
                                                   )
       and,                                        )
                                                   )
S.S. & D.S., Mother & Father,                      )
                                                   )
      Appellant,                                   )
                                                   )
               vs.                                 )       No. 79A02-1112-JT-1200
                                                   )
THE INDIANA DEPARTMENT OF                          )
CHILD SERVICES,                                    )
                                                   )
      Appellee.                                    )

                     APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                               The Honorable Loretta Rush, Judge
                             The Honorable Faith Graham, Magistrate
                       Cause Nos. 79D03-1108-JT-104, 79D03-1108-JT-105,
                          79D03-1108-JT-106, and 79D03-1108-JT-107

                                         August 15, 2012
                 MEMORANDUM DECISION – NOT FOR PUBLICATION
MATHIAS, Judge

        S.S. (“Mother”) and D.S. (“Father”) appeal the involuntary termination of their

parental rights to their children, claiming there is insufficient evidence supporting the

trial court’s judgment. We affirm.

                                  Facts and Procedural History

        Mother and Father are the biological parents of H.S., born in January 2010, and

N.S., born in December 2010 (collectively referred to as “the children”).1 The facts most

favorable to the trial court’s judgment reveal that in January 2010, the local Tippecanoe

County office of the Indiana Department of Child Services (“TCDCS”) received a report

stating H.S. had been born testing positive for methamphetamine. At the time of H.S.’s

birth, Mother also tested positive for methamphetamine, marijuana, and opiates. TCDCS

initiated an assessment during which caseworkers further learned that Father, who had

just been released from incarceration, also had a significant history of substance abuse.

As a result of its assessment, TCDCS took H.S. into protective custody and filed a

petition alleging H.S. was a child in need of services (“CHINS”).2

        A detention and initial CHINS hearing (referred to herein as the “first CHINS

case”) was held on January 25, 2010. At that time, the trial court issued an order

        1
           We observe that Mother and Father were not married at the time H.S. was born, but were
subsequently married in March 2010.
         2
           For clarification purposes we note that H.S. and N.S. have two step-siblings, C.K. and I.B., who
were also removed from the family home during this first CHINS case involving H.S. The CHINS
petitions involving C.K. and I.B. were later dismissed when a relative guardianship for both step-siblings
was established. C.K. and I.B. are not subject to the trial court’s judgment appealed herein.

                                                    2
authorizing H.S.’s removal from both parents and placement in relative care with the

child’s maternal grandparents upon H.S.’s release from the hospital. During a subsequent

hearing, the parents admitted to the allegations of the CHINS petition and the child was

so adjudicated.

      Following a hearing in April 2010, the trial court entered a dispositional order

directing both parents to participate in and successfully complete a variety of tasks and

services in order to facilitate reunification of the family. Specifically, the parents were

ordered to, among other things, remain drug-free, complete substance abuse and

parenting assessments, and participate in home-based counseling services as well as

supervised visitation with H.S. For the next several months, both parents failed to

actively participate in the recommended services, and both parents continued to test

positive for drugs. The parents ultimately consented to guardianship with the maternal

grandparents and the first CHINS case was dismissed in July 2010.

      In October 2010, TCDCS received a report alleging both parents were still using

drugs and having unsupervised contact with H.S. During TCDCS’s ensuing assessment,

H.S. again tested positive for methamphetamine at such high levels that the child was

unable to produce any subsequent clean drug screens until late April 2011. Father

likewise tested positive for methamphetamine, and Mother was pregnant. Additionally,

although the terms of the maternal grandparents’ guardianship of H.S. specifically

prohibited Mother and Father from having any unsupervised contact with H.S, the

maternal grandparents eventually admitted that they had allowed both parents to have

                                            3
unsupervised visits with H.S.    As a result of the assessment, H.S. was taken into

protective custody, and a second CHINS petition as to H.S. was filed.

      Shortly after the second CHINS case was initiated as to H.S., N.S. was born

testing positive for methamphetamine at extremely high levels. N.S. was therefore taken

into emergency protective custody in December 2010, placed in licensed foster care

along with H.S., and later adjudicated a CHINS. Similar services, including substance

abuse evaluations and treatment, home-based case management services, psychological

evaluations, parenting assessments, random drug screens, and supervised visitation with

the children were again offered to both parents as part of the second CHINS case.

      Mother and Father again failed to successfully complete services and continued to

test positive for drugs. Additionally, neither parent secured employment or independent

housing. Moreover, the relationship between the parents involved several incidents of

domestic violence resulting in a broken finger to Mother in January 2011, an incident

involving a knife in June 2011, and a physical altercation in June 2011 that resulted in

stitches and a fractured arm for Mother.       Father was also incarcerated on several

occasions during the underlying CHINS case.

      TCDCS eventually filed petitions seeking the involuntary termination of both

Mother’s and Father’s parental rights to the children in August 2011. An evidentiary

hearing on the termination petitions was held on November 2011. During the termination

hearing, TCDCS presented substantial evidence demonstrating Mother’s and Father’s

significant history of drug abuse, domestic violence, and neglectful conduct. TCDCS

                                           4
also introduced evidence establishing both parents’ unresolved substance abuse issues,

refusal to consistently visit with the children throughout the duration of the underlying

proceedings, and failure to complete a majority of the trial court’s dispositional goals.

Finally, TCDCS presented evidence that the children were happy, thriving, and living

together in a pre-adoptive foster home.

       At the conclusion of the termination hearing, the trial court took the matter under

advisement. In December 2011, the court entered its judgment terminating Mother’s and

Father’s parental rights to H.S. and N.S. Both parents now appeal.

                             Discussion and Decision

       We begin our review by acknowledging that when reviewing a termination of

parental rights, we will not reweigh the evidence or judge the credibility of the witnesses.

In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider

only the evidence and reasonable inferences that are most favorable to the judgment. Id.

Moreover, in deference to the trial court’s unique position to assess the evidence, we will

set aside the court’s judgment terminating a parent-child relationship only if it is clearly

erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied.

       Here, in terminating Mother’s and Father’s parental rights, the trial court entered

specific factual findings and conclusions. When a trial court’s judgment contains specific

findings of fact and conclusions thereon, we apply a two-tiered standard of review.

Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005).

First, we determine whether the evidence supports the findings, and second, we

                                             5
determine whether the findings support the judgment.           Id.   “Findings are clearly

erroneous only when the record contains no facts to support them either directly or by

inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and

inferences support the trial court’s decision, we must affirm. L.S., 717 N.E.2d at 208.

       “The traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B.,

666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. However, a trial court must

subordinate the interests of the parents to those of the child when evaluating the

circumstances surrounding a termination. K.S., 750 N.E.2d at 837. Termination of a

parent-child relationship is proper where a child’s emotional and physical development is

threatened. Id. Although the right to raise one’s own child should not be terminated

solely because there is a better home available for the child, parental rights may be

terminated when a parent is unable or unwilling to meet his or her parental

responsibilities. Id. at 836.

       Before parental rights may be involuntarily terminated in Indiana, the State is

required to allege and prove, among other things:

       (B)    that one (1) of the following is true:

              (i)     There is a reasonable probability that the conditions that
                      resulted in the child’s removal or the reasons for placement
                      outside the home of the parents will not be remedied.

              (ii)    There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of
                      the child.

                                              6
               (iii)   The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;

       (C)     that termination is in the best interests of the child; and

       (D)     that there is a satisfactory plan for the care and treatment of the
               child.

Ind. Code § 31-35-2-4(b)(2)(B)-(D).3 The State’s burden of proof for establishing these

allegations in termination cases “is one of ‘clear and convincing evidence.’” In re G.Y.,

904 N.E.2d 1257, 1260-1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2 (2008)). “[I]f

the court finds that the allegations in a petition described in section 4 of this chapter are

true, the court shall terminate the parent-child relationship.” Ind. Code § 31-35-2-8(a)

(emphasis added).

       Here, Mother and Father’s allegations of error focus solely on the issue of whether

TCDCS proved it had a satisfactory plan for care and treatment of the children.

Specifically, the parents assert that the trial court erred when it “made a factual finding

that the children have ‘resided with the foster family most of their lives.’” Appellant’s

Brief at 1. The parents also claim that the trial court “erred when it concluded that

TCDCS had a satisfactory plan of adoption with persons other than the grandparents” and

that such a “plan of adoption by non-relatives was in the children’s best interest[s].” Id.

       Initially, we observe that Mother and Father concede in their brief on appeal that

the trial court’s specific finding that the children had resided with the foster family most

       3
           Indiana Code section 31-35-2-4 was amended by Pub. L. No. 48-2012 (eff.
July 1, 2012). The changes to the statute became effective after the filing of the termination petition
involved herein and are not applicable to this case.
                                                  7
of their lives was in fact true as to N.S., who was removed within weeks of the child’s

birth and placed in the current foster parents’ home. Nevertheless, the parents insist that

because H.S. spent the first ten months of his life living with his maternal grandparents

before being placed in foster care, the court’s finding, although “mathematically close,

belies the nature and bond the children have with the grandparents[.]” Id. at 15.

        The record confirms that upon the child’s release from the hospital several weeks

after his birth, H.S. was formally removed from the parents’ care and placed in relative

care with the maternal grandparents, who later obtained a legal guardianship over H.S.

Approximately ten months later, however, H.S. was removed from the maternal

grandparents and placed in the current foster home after testing positive for

methamphetamine and amidst allegations4 that the grandparents had violated the terms of

the guardianship by allowing Mother and Father to babysit and/or have unsupervised

visits with H.S. H.S. remained in the same foster care placement for the remainder of the

CHINS and termination cases.             We therefore agree with TCDCS that the parents’

arguments here are “misplaced.” Appellee’s Br. at 21. Moreover, notwithstanding this

finding’s lack of technical correctness as to H.S., at least in part, our review of the record

leaves us convinced that substantial additional evidence, apart from this challenged

finding, supports the trial court’s conclusion that TCDCS has a satisfactory plan for the

care and treatment of both children, namely, adoption by their current foster care family.


        4
         During the termination hearing, both maternal grandparents, as well as Mother, admitted that the
parents did in fact have unsupervised visits with H.S. during the guardianship with the grandparents
notwithstanding the court’s order against such contact.
                                                   8
       Indiana Code section 31-35-2-4(b)(2)(D) provides that before a trial court may

terminate a parent-child relationship, it must find there is a satisfactory plan for the future

care and treatment of the child. Id.; see also D.D., 804 N.E.2d at 268. It is well-

established, however, that this plan need not be detailed, so long as it offers a general

sense of the direction in which the child will be going after the parent-child relationship

is terminated. Id. Here, TCDCS’s plan is for H.S. and N.S. to be adopted by their

current foster parents who have expressed a desire to do so. This plan provides the trial

court with a general sense of the direction of the children’s future care and treatment.

TCDCS’s plan is therefore satisfactory. See id. (concluding that State’s plan for child to

be adopted by current foster parents or another family constituted suitable plan for future

care of child).

       The parents counter that allowing the children to be adopted by non-relatives is

“not acceptable” given the “resources of the grandparents, the history of care with the

grandparents, the bonds with the grandparents, and the unmeasurable [sic] destruction of

the children’s sense of family that will occur with a non-relative adoption.” Appellant’s

Br. at 15. In so doing, the parents direct our attention to Indiana Code section 31-34-18-

2(b), which requires TCDCS to consider placement with a “suitable and willing” relative

before considering an out-of-home placement. Id. at 16.

       Indiana Code section 31-34-18-2(b) provides:

       If the department or caseworker believes that an out-of-home placement
       would be appropriate for a child in need of services, the department or
       caseworker shall consider whether the child should be placed with the

                                              9
         child’s suitable and willing blood or adoptive relative caretaker, including a
         grandparent, an aunt, and uncle, or an adult sibling, before considering
         other out-of-home placements for the child.

Id. Notwithstanding the parents’ contention, we point out that the statute cited above is a

CHINS statute, and the parents are not appealing the trial court’s adjudication that the

children were determined to be CHINS. Thus, Indiana Code section 31-34-18-2 does not

apply.

         As previously explained, Indiana’s termination statute requires TCDCS to

establish only that “there is a satisfactory plan for the care and treatment of the child” in

termination proceedings. Ind. Code § 31-35-2-4(b)(2)(D). Moreover, this court has

repeatedly held that adoption is a “satisfactory plan” for the care and treatment of a child

under the termination of parental rights statute. See In re B.M., 913 N.E.2d 1283, 1287

(Ind. Ct. App. 2009). In recommending termination of both Mother’s and Father’s

parental rights to H.S. and N.S., the TCDCS caseworker testified during the termination

hearing that the children were living together and bonded with their current foster

parents, who have provided both children with a sense of security and are “able to show

compassion and love and . . . a genuine interest in what the children are doing as well.”

Tr. p. 159. The caseworker further informed the trial court that TCDCS’s plan for the

children was adoption. We therefore conclude that TCDCS has established a satisfactory

plan for the care and treatment of H.S. and N.S., namely, adoption, and the parents’

contention that the trial court erred in failing to consider the children’s placement with



                                              10
either the maternal or paternal grandparents as an alternative to terminating parental

rights must fail. See B.M., 913 N.E.2d at 1287.

        This Court will reverse a termination of parental rights “only upon a showing of

‘clear error’—that which leaves us with a definite and firm conviction that a mistake has

been made.” In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997) (quoting Egly v.

Blackford Cnty. Dep’t of Public Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992)). We find

no such error here.

        Affirmed.5

VAIDIK, J., and BARNES, J., concur.




        5
           As an aside, we note that although Mother and Father do not specifically challenge the trial
court’s order terminating their parental rights on any additional ground, our review of the record supports
the trial court’s determination that TCDCS presented clear and convincing evidence in support of its
remaining allegations under Indiana Code section 31-35-2-4, including its best interests allegation, as to
both children.
                                                    11